—In an action, inter alia, pursuant to RPAPL article 15 to compel the determination of claims to real property, and for a judgment declaring a certain contract for the sale of real property to be unenforceable, the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered July 8, 1999, as denied their motion for partial summary judgment on the cause of action for a declaratory judgment and dismissing the defendant’s first counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court *366correctly denied the plaintiffs’ motion for partial summary judgment on the first cause of action for a declaratory judgment and dismissing the defendant’s first counterclaim. Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.